Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed March 7, 2022 has been entered and made of record. Claims 17-20 have been amended. Claims 1-20 are pending in this application.
In view of Applicant’s amendment, the rejection of claims 17-20 under 35 U.S.C 101, has been withdrawn.
A terminal disclaimer filed on March 7, 2022 has been received, and has been approved. The double patenting rejection of claims 1-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 11, and 17 are allowable over the prior art of record.
-- Claims 2-10 are allowable in view of their dependency from claim 1.
-- Claims 12-16 are allowable in view of their dependency from claim 11
-- Claims 18-20 are allowable in view of their dependency from claim 17


With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the constructing using ground level or near-ground-level observations of the object obtained in a second altitude range and aerial observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS”

The closest prior art of record, Shadmi et al, (US-PGPUB 2012/0176497), discloses a device comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: obtaining data representing a plurality of two-dimensional (2D) video images of an object, the video images captured using an airborne unmanned aircraft system (UAS) operating in a first altitude range, (see at least: Par. 0012, an image capture system including at least one image capture device, the image capture system associated with the vehicle and configured to provide images of a landing zone); constructing a three-dimensional (3D) model of the object in accordance with the data, (see at least: Par. 0012, a navigation system providing the attitude and position of the vehicle; a processing system configured to provide a three-dimensional model of the landing zone, [i.e., constructing a three-dimensional (3D) model of the object in accordance with the data, “the attitude and position of the vehicle”]); and rendering constructing using ground level or near-ground-level observations of the object obtained in a second altitude range and aerial observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

The relevant prior art of record, Smith et al (US-PGPUB 2017/0205826) discloses a method of imaging an area using an unmanned aerial vehicle (UAV), which collects a plurality of images from a sensor mounted to the UAV, (Para 0009). The UAV communicates with ground-based system via communication module (part of ground-based system 32) (see Fig. 2), such that the communication module communicates position/orientation information--related both to UAV 30 and camera/sensor unit 42--from UAV 30 to ground-based system 32, and communicates updated/modified flight constructing using ground level or near-ground-level observations of the object obtained in a second altitude range and aerial observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

A further prior art of record, Quan et al (US-PGPUB 2011/0181589) discloses a method comprising constructing, by the processing system, a three-dimensional (3D) model of the object in accordance with the data, wherein the constructing comprises a transfer learning procedure using a first plurality of ground level or near-ground-level observations of the object and a second plurality of aerial observations of the object, (see at least: Fig. 1, Para 0025, generating one or more models  for structures, [i.e., object], that include buildings or substantially any shape that can be modeled from acquired images such as from ground-level images and aerial images. Further, step 1110 in Fig. 11, and Para 0068, discloses an automated architectural modeling for generating three dimensional models based on one or more satellite images of building structures and one or more ground-level images associated with the building structures using a processor 1100); but fails to teach or suggest, either alone or in combination with the constructing using ground level or near-ground-level observations of the object obtained in a second altitude range and aerial observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

A non-patent literature, Christian et al, (“Constructing 3D City Models by Merging Ground-Based and Airborne Views, IEEE 2006), discloses an approach to merging the highly detailed facade models with a complementary airborne model, but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 11, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the constructing using a first plurality of observations of the object obtained in a second altitude range and a second plurality of observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS”.

constructing using a first plurality of observations of the object obtained in a second altitude range and a second plurality of observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

The relevant prior art of record, Smith et al (US-PGPUB 2017/0205826) discloses a method of imaging an area using an unmanned aerial vehicle (UAV), which collects a plurality of images from a sensor mounted to the UAV, (Para 0009). The UAV communicates with ground-based system via communication module (part of ground-based system 32) (see Fig. 2), such that the communication module communicates position/orientation information--related both to UAV 30 and camera/sensor unit 42--from UAV 30 to ground-based system 32, and communicates updated/modified flight plan/camera orientation plan data from ground-based system 32 to UAV 30. However, while disclosing communicating updated/modified flight plan/camera orientation plan data from ground-based system 32 to UAV 30; Smith et al fails to teach or suggest, either alone or in combination with the other cited references, that the constructing using a first plurality of observations of the object obtained in a second altitude range and a second plurality of observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.
constructing using a first plurality of observations of the object obtained in a second altitude range and a second plurality of observations of the object obtained in a third altitude range, wherein the first altitude range comprises operating altitudes of the UAS above the second altitude range and below the third altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

With respect to claim 17, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The closest prior art of record, Shadmi et al, (US-PGPUB 2012/0176497), discloses a device comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: obtaining data representing a plurality of two-dimensional (2D) video images of an object, the video images captured using an airborne unmanned aircraft system (UAS) operating in a first altitude range, (see at least: Par. 0012, an image capture system including at least one image capture device, the image capture system associated with the vehicle and configured to provide images of a landing zone); constructing a three-dimensional (3D) model of the object in accordance with the data, (see at least: Par. 0012, a navigation system providing the attitude and position of the vehicle; a processing system configured to provide a three-dimensional model of the landing zone, [i.e., constructing a three-dimensional (3D) model of the object in accordance with the data, “the attitude and position of the vehicle”]); and rendering using the attitude and position an at least partial image including at least simulated segments derived at least in part from the three-dimensional model of the landing zone, the at least partial image configured for providing the user with a perceived composite view for assisting navigation of the vehicle, the perceived composite view including the constructing a three-dimensional (3D) model of the object in accordance with the data, the constructing using observations of the object obtained in an altitude range outside the first altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

The relevant prior art of record, Smith et al (US-PGPUB 2017/0205826) discloses a method of imaging an area using an unmanned aerial vehicle (UAV), which collects a plurality of images from a sensor mounted to the UAV, (Para 0009). The UAV communicates with ground-based system via communication module (part of ground-based system 32) (see Fig. 2), such that the communication module communicates position/orientation information--related both to UAV 30 and camera/sensor unit 42--from UAV 30 to ground-based system 32, and communicates updated/modified flight plan/camera orientation plan data from ground-based system 32 to UAV 30. However, while disclosing communicating updated/modified flight plan/camera orientation plan data from ground-based system 32 to UAV 30; Smith et al fails to teach or suggest, either alone or in combination with the other cited references, the constructing a three-dimensional (3D) model of the object in accordance with the data, the constructing using observations of the object obtained in an altitude range outside the first altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.

A further prior art of record, Quan et al (US-PGPUB 2011/0181589) discloses a method comprising constructing, by the processing system, a three-dimensional (3D) model of the object in accordance with the data, wherein the constructing comprises a transfer learning procedure using a first plurality of ground level or near-ground-level observations of the object and a second plurality of aerial observations of the object, (see at least: Fig. 1, Para 0025, generating one or more models  for structures, [i.e., object], that include buildings or substantially any shape that can be modeled from acquired images such as from ground-level images and aerial images. Further, step 1110 in Fig. 11, and Para 0068, discloses an automated architectural modeling for generating three dimensional models based on one or more satellite images of building structures and one or more ground-level images associated with the building structures using a processor 1100); but fails to teach or suggest, either alone or in combination with the other cited references, the constructing a three-dimensional (3D) model of the object in accordance with the data, the constructing using observations of the object obtained in an altitude range outside the first altitude range; and dynamically adjusting the 3D model in accordance with updated data representing a new video image captured at a new operating altitude of the UAS.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/12/2022